Order reversed upon the law, witn ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion the action may be maintained. (Brown v. Cole, 54 Misc. 278; Cummings v. Bailey, 53 id. 142; affd., 120 App. Div. 892.) The record shows that the amended rules of the Democratic county committee of Queens county were not adopted by a majority of that committee as required by section 15 of the Election Law. They are, therefore, invalid and their enforcement may be enjoined. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.